Title: To George Washington from Major General Nathanael Greene, 6 July 1780
From: Greene, Nathanael
To: Washington, George


					
						Sir
						Camp Precaness 6th July 1780.
					
					All that I can say, in answer to your Excellency’s letter of the 4th, is, that I see not the remotest prospect of providing anything in the Quarter Master’s Department, but by requisitions to the States. Orders have been given for repairing the Boats, and having them in readiness: I have great hopes this will be effected; but how we are to get the Oars and Boat-hooks, is beyond my conception. Inclos’d I send your Excellency, a copy of a letter from Mr Sickles at Albany: from which you will see the state things are in there. I have no doubt everything will be done, that can be done without Money; but the dependence cannot be great.
					The Anchors, Cables &c., mentioned in your Excellency’s letter of the 31st of May, can be had either at Boston, Providence, or Philadelphia. If your Excellency thinks proper to direct the Estimates to be made and laid before the Committee, it shall be done without loss of time; but will not the french fleet be able to furnish these things?
					The public business is conducted thro’ so many channels, and

dependent upon so many different hands in the execution, that I am altogether at a loss to know what is done, or what is doing; nor will it be in my power to get better information untill I know where, and on whom I can depend. I am, with great respect, Your Excellency’s Most Obedient Hume Servt
					
						Nath. Greene Q.M.G.
					
				